United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2354
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Michael L. Chadwick

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 18, 2018
                              Filed: August 9, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

PER CURIAM.

      Michael Chadwick appeals from the district court's1 imposition of 62 months'
imprisonment following Chadwick's guilty plea to being a felon in possession of a

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He claims the court's
upward variance from the suggested Guidelines range of 30 to 37 months is
substantively unreasonable. We affirm.

        On appeal, Chadwick does not dispute the underlying facts. Indeed, he was a
felon in possession of a firearm and he pleaded guilty to that charge. In December
2015, officers with the Independence, Missouri, Police Department were called to a
location to investigate a report of two suspicious males, one of whom was carrying
a rifle case. When the officers arrived, they observed two men, one of whom was
Chadwick, standing next to a backpack, a bicycle, and a blue rifle case. When
officers approached the two men, Chadwick ran, but was detained after a brief foot
chase. Afterward, officers learned that Chadwick and the other male had active
warrants and they arrested both men. In the blue rifle case was a Japanese Type 99,
7.7 mm caliber rifle, which Chadwick admitted was his. Chadwick stated he planned
to sell the rifle because he needed money. He also admitted that he knew he was
prohibited from possessing the rifle because he was a convicted felon.

       At the time Chadwick entered his plea, the district court ordered a presentence
investigation. The presentence investigation report (PSR) suggested a range of 30 to
37 months' imprisonment based on a Guidelines calculation with a total offense level
of 12 and a criminal history category of VI. The report reveals a lengthy list of
convictions and arrests for Chadwick spanning ages 16 to 39. Chadwick argues on
appeal that the district court relied upon an improper factor at sentencing–that
Chadwick had eleven children and never married–and that commenting on this fact
was an improper value judgment by the court regarding Chadwick's morals. He
additionally argues the court committed a clear error in judgment in weighing the
sentencing factors as it did, arguing that the court improperly started its analysis with
the statutory maximum of ten years as its guidepost, rather than the Guidelines range
of 30 to 37 months, and gave only passing thought to the value of Chadwick's
cooperation with law enforcement.

                                          -2-
       This court reviews the substantive reasonableness of a sentence using a
deferential abuse-of-discretion standard. United States v. Waters, 883 F.3d 1022,
1028 (8th Cir. 2018). "Abuse of discretion occurs if the district court 'fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error [of] judgment in weighing those
factors.'" United States v. Reid, 887 F.3d 434, 438 (8th Cir. 2018) (quoting United
States v. Cook, 698 F.3d 667, 670 (8th Cir. 2012)). "If a district court varies beyond
the Guidelines range, we consider the extent of the variance but 'give due deference
to the district court's decision that the [18 U.S.C.] § 3553(a) factors, on a whole,
justify the extent of the variance.'" Waters, 883 F.3d at 1028 (quoting Ferguson v.
United States, 623 F.3d 627, 631 (8th Cir. 2010)).

       At sentencing the district court focused on Chadwick's criminal history, which
included a demonstrated and repeated disrespect for the law, and a lack of deterrence
from committing crimes based on serving previous sentences for convictions. Based
on this history, and reviewing the Guidelines benchmark before it, the court
immediately acknowledged that the suggested Guidelines sentence was not in
consideration. However, also balancing the requisite factors, the court additionally
noted that it likewise did not consider the statutory maximum of 10 years appropriate
given Chadwick's cooperation with the government and the fact that he took
responsibility for his actions. Chadwick argues that the court's mention of the 32-
month sentence resulting from his most recent felony conviction demonstrates that
this factor was the driving force behind the court's analysis and the court erred in
relying upon it as a basis for varying upward in the instant case. We disagree. The
court included its discussion of that particular sentence as part of a lengthy discussion
regarding Chadwick's criminal history and particularly his lack of respect for the legal
process generally. We find no abuse of discretion in the court's analysis based on a
careful reading of this sentencing colloquy.



                                          -3-
       It is clear from the transcript that Chadwick's extensive criminal history, the
characteristics of this offense in light of all of his previous offenses, and the court's
desire to deter Chadwick from his demonstrated recidivist behavior weighed the
heaviest of all factors. The court stated that those factors, alone, fully warranted the
imposition of a statutory maximum sentence in this case. It was only upon the court's
consideration of the remaining § 3553(a) factors that the court arrived at the imposed
62-month sentence, a balancing of the requisite factors the district court is fully
equipped to make. "District courts enjoy wide latitude when applying the sentencing
factors in 18 U.S.C. § 3553(a) and are free to 'assign some factors greater weight than
others.'" Waters, 883 F.3d at 1028 (quoting United States v. Chavarria-Ortiz, 828
F.3d 668, 672 (8th Cir. 2016)).

        As to the court's mention of Chadwick's eleven children, read in context, the
court's reference was in response to Chadwick's focus on his "regular contact" with
his eight-year-old daughter, whom Chadwick wanted to get home to, and which
Chadwick argued was a mitigating factor here warranting a lesser sentence. The
court, reasonably, clarified by way of a question to Chadwick's counsel that there
were eleven children, not one. That the court found the number "remarkable" does
not evince a judgment on Chadwick's morality or reliance on an impermissible factor
in its ultimate sentencing analysis. Indeed, that discussion took place outside of the
court's recitation of its pronouncement of its reasons supporting the sentence
imposed.

      The district court did not abuse its discretion in arriving at the 62-month
sentence. We affirm.
                     _______________________________




                                          -4-